UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2016 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 001-37802 PARAGON COMMERCIAL CORPORATION (Exact name of registrant as specified in its charter) North Carolina 56-2278662 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3535 Glenwood Avenue Raleigh, North Carolina (Address of principal executive offices) (Zip Code) (919) 788-7770 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES¨NOý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESýNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ¨ AcceleratedFiler ¨ Non-accelerated Filer ý(Do not check if smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 5, 2016, there were approximately 5,451,336 shares of the registrant’s common stock outstanding. PARAGON COMMERCIAL CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2016 TABLE OF CONTENTS Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) as of June 30, 2016 and December 31, 2015 1 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2016 and 2015 2 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2016 and 2015 3 Consolidated Statement of Changes in Stockholders' Equity (Unaudited) for the Six Months Ended June 30, 2016 and 2015 4 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2016 and 2015 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 58 Item 4. Controls and Procedures 60 PART 2. OTHER INFORMATION Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61 Item 6. Exhibits 61 SIGNATURES 62 Part I.Financial Information Item 1.Financial Statements PARAGON COMMERCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2016 and December 31, 2015 (Balance Sheet as of December 31, 2015 is derived from Audited Financial Statements) (In thousands, except share data) Assets Cash and due from banks: Interest-earning $ $ Noninterest-earning Investment securities - available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans - net of unearned income and deferred fees Allowance for loan losses ) ) Net loans Accrued interest receivable Bank premises and equipment, net Bank owned life insurance Other real estate owned Deferred tax assets Other assets Total assets $ $ Liabilities and stockholders' equity Deposits: Noninterest-bearing demand $ $ Interest-bearing checking and money market Time deposits Total deposits Repurchase agreements and federal funds purchased Federal Home Loan Bank advances Other borrowings - Subordinated debentures Other liabilities Total liabilities Stockholders' equity: Common stock, $0.008 par value; 20,000,000 shares 43 37 authorized; 5,449,866 and 4,581,334 issued and outstanding as of June 30, 2016 and December 31, 2015 Additional paid-in-capital Accumulated other comprehensive loss ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited consolidated financial statements. -1- PARAGON COMMERCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three and Six Months Ended June 30, 2016 and 2015 Three months Six months ended June 30, ended June 30, (In thousands, except per share data) Interest income Loans and fees on loans $ Investment securities and FHLB stock Federal funds and other 63 40 66 Total Interest income Interest expense Interest-bearing checking and money market Time deposits Borrowings and repurchase agreements Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Non-interest income Increase in cash surrender value of bank owned life insurance Net gain on sale of securities - - 85 Service charges and fees 56 54 Mortgage origination fees and gains on sale of loans 33 75 65 Net loss on sale or impairment of foreclosed assets ) Other fees and income Total non-interest income Non-interest expense Salaries and employee benefits Furniture, equipment and software costs Occupancy Data processing Director related fees and expenses Professional fees FDIC and other supervisory assessments Advertising and public relations Unreimbursed loan costs and foreclosure related expenses Other Total non-interest expense Income before income taxes Income tax expense Net income $ Net income per common share Basic $ Diluted $ See accompanying notes to these unaudited consolidated financial statements. -2- PARAGON COMMERCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three and Six Months Ended June 30, 2016 and 2015 Three months Six months ended June 30, ended June 30, (In thousands) Net income $ Other comprehensive income (loss) items: Securities available for sale: Unrealized gains (losses) ) ) Reclassification of gains recognized in net income - - ) ) Other comprehensive income (loss) ) ) Deferred tax expense (benefit) ) ) Other comprehensive income (loss), net of tax ) ) Cash flow hedges: Unrealized losses ) Other comprehensive loss ) Deferred tax benefit ) Other comprehensive loss, net of tax ) Total other comprehensive income (loss), net of tax ) ) Comprehensive income $ See accompanying notes to these unaudited consolidated financial statements. -3- PARAGON COMMERCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Six Months Ended June 30, 2016 and 2015 Accumulated Additional Other Total Common Stock Paid-in Comprehensive Retained Stockholders' (In thousands, except share data) Shares Amount Capital Income (Loss) Earnings Equity Balance at December31,2015 $
